294 S.W.3d 264 (2009)
RGV HEALTHCARE ASSOCIATES, INC. & Legend RGV McAllen LP d/b/a Legend Transitional Care-McAllen, Appellants,
v.
Ofelia ESTEVIS, Odelia Marroquin, Orefelinda Cardenas, Delia Flores, Mike Marroquin, Baldemar Marroquin, Ofelia M. Estevis, as Personal Representative of the Estate of Santos Marroquin, Appellees.
No. 13-08-00113-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
July 2, 2009.
Rehearing Overruled August 27, 2009.
*266 J. Gregory Myers, Karen H. Beyea-Schroeder, Kroger, Myers, Frisby & Hirsch, Houston, for appellants.
Gilberto Hinojosa, Carlos Escobar, Magallanes & Hinojosa, Brownsville, James P. Grissom, McAllen, for appellees.
Before Chief Justice VALDEZ and Justices RODRIGUEZ and VELA.

OPINION
Opinion by Chief Justice VALDEZ.
Appellants, RGV Healthcare Associates, Inc. & Legend RGV McAllen LP d/b/a Legend Transitional Care-McAllen (collectively "RGV Healthcare"), appeal the denial of their motion to dismiss the healthcare liability claims brought by Odelia Marroquin, Orfelinda Cardenas Delia Flores, Mike Marroquin, Baldemar Marroquin, *267 and Ofelia M. Estevis, individually and as personal representative of the Estate of Santos Marroquin (collectively "the Marroquins") for the wrongful death of Santos Marroquin. By a single issue, RGV Healthcare argues that the expert report submitted by the Marroquins does not constitute a good-faith effort to comply with the expert report requirements. See TEX. CIV. PRAC. & REM.CODE ANN. § 74.351(b), (l), (r)(6) (Vernon Supp. 2008). We affirm in part and reverse and remand in part.

I. BACKGROUND
On June 1, 2005, Santos, a ninety-three year old woman, was admitted to RGV Healthcare for rehabilitation of a post-stroke condition. Santos suffered from diabetes, high blood pressure, coronary artery disease, and congestive heart failure. On the morning of June 4, 2005, nurses discovered that Santos's lower right leg was cool and did not have a pulse. At noon, Santos was transferred to the emergency room at Rio Grande Regional Hospital, and she underwent an embolectomy to remove an embolism that had developed in her right leg. During the procedure, the surgeon discovered that Santos's right leg was pre-gangrenous and amputated it above-the-knee. On June 10, 2005, Santos's lower left leg was noted to be cool, but no further surgical intervention was ordered. Santos then developed atrial fibrillation, a fever, and a urinary tract infection. She died on June 13, 2005.
On March 26, 2007, the Marroquins sued RGV Healthcare, J. Michael Koch, M.D.,[1] Pablo, a registered nurse, and Gracie, a certified nurse's aide.[2] The Marroquins alleged that RGV Healthcare was: (1) directly liable for Santos's death, (2) vicariously liable under the doctrine of respondeat superior for Pablo's and Gracie's negligence, and (3) liable for negligent hiring and supervision (collectively "the Marroquins's liability theories"). RGV Healthcare answered with a general denial, pleaded for limitations under chapter 74 of the civil practice and remedies code, see TEX. CIV. PRAC. & REM.CODE ANN. §§ 74.301, 74.302, 74.303 (Vernon 2005), and asserted various affirmative defenses.
On July 24, 2007, the Marroquins tendered an expert report by Lige B. Rushing, M.D., who, after reviewing Santos's medical records from RGV Healthcare and Rio Grande Regional Hospital, opined that:
The standards of care for a long-term care facility and its nursing staff such as [RGV Healthcare] requires that they provide that level of care and treatment that a reasonable, prudent, and similar facility would provide under the same or similar circumstances.
Each resident must receive and the facility must provide the necessary care and services to attain or maintain the highest practicable, physical, mental, and psychosocial well being, as defined by and in accordance with the comprehensive assessment and plan of care.
In order to meet the standards of care in this case, Mrs. Marroquin should have had a daily body check. This means examination of the upper extremities and the lower extremities and her body for evidence of edema, skin integrity, and whether the skin was dry, evidence *268 of abrasions, tears, ulcers, and the temperature of the skin.
In this case when the cold right leg was noted, her physician was notified.
The problem is that the arterial occlusion of the right leg more likely than not occurred 24-36 hours prior to its discovery. This is evidenced by the fact that her leg was beyond salvage when she first arrived at the hospital.
By the time Mrs. Marroquin arrived at Rio Grande Medical Center, her leg was beyond salvage and there was no option, but to amputate her leg.
If the arterial occlusion had been discovered earlier then more likely then not her leg could have been salvaged by the performance of an embolectomy. The failure of the nurses to appropriately monitor Mrs. Marroquin resulted in their failure to detect the arterial thrombosis at or near the time it occurred. As a result, more likely than not, of the stress and trauma she developed congestive heart failure, atrial fibrillation, and subsequently multiorgan failure i.e. kidney, liver and heart, which resulted in her death.
It should be noted that Mrs. Marroquin was stable until the time she developed her acute arterial occlusion. Had the acute arterial occlusion been diagnosed in a timely fashion th[e]n more likely than not the thrombus could have been removed and she would have survived.
(Emphasis added.)
On August 13, 2007, RGV Healthcare filed objections to Rushing's report on the grounds that it did not define the standard of care, breach, and causation as to each defendant. Regarding the causation element, the objection referenced what appears to be a medical report about a different patient's injuries because it asserts:
Here, Plaintif[s]'s sole statements with regard to causation are: "[t]his combination of procedures potentially altered blood flow to the nipple resulting in eventual necreosis;" and "[t]he cumulative effect of these procedures appears to have caused nipple ischemia and eventual nipple necrosis and loss of tissue." Similar to Costello, these statements are conclusory because they do not explain how or why the alleged failure to meet the standard of care caused pressure ulcer development. Further, the statements do not explain the medical basis or reasoning for the conclusion that Defendant's alleged breach "appears to have caused nipple ischemia and eventual necrosis and loss of tissue." As a result, the statements are conclusory and thus fail to satisfy the Chapter 74 requirements.
(citations omitted.)[3] RGV Healthcare also moved to dismiss the suit. See id. § 74.351(b). The Marroquins responded by claiming that Rushing's report was adequate as to the standard of care, breach, and causation and that it represented a good-faith effort to comply with Chapter 74. In the event that the trial court found the report deficient, the Marroquins requested a thirty-day extension to file an amended report. See id. § 74.351(c).
On October 3, 2007, a hearing on RGV Healthcare's objections and motion to dismiss was held, and the trial court accepted post-hearing letter briefs. On February 12, 2008, the trial court overruled the objections and denied the motion to dismiss. *269 This interlocutory appeal ensued. See id. § 51.014(a)(9) (Vernon 2008).

II. DISCUSSION
In a single issue, RGV Healthcare argues that the trial court abused its discretion in denying the motion to dismiss because the Marroquins failed to serve a proper expert report.

A. Standard of Review and Applicable Law
We review the trial court's decision to deny a motion to dismiss under an abuse of discretion standard. Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 877-78 (Tex.2001). The trial court is limited to reviewing the information within the four corners of the report. Id. at 878. "An abuse of discretion occurs when a trial court acts in an arbitrary or unreasonable manner or without reference to any guiding principles." Moore v. Sutherland, 107 S.W.3d 786, 789 (Tex.App.-Texarkana 2003, pet. denied) (citing Garcia v. Martinez, 988 S.W.2d 219, 222 (Tex.1999)). An appellate court may not reverse for abuse of discretion simply because it would have decided the matter differently. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex.1985).
"With respect to resolution of factual issues or matters committed to the trial court's discretion, for example, the reviewing court may not substitute its judgment for that of the trial court." Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992). The appellant must "establish that the trial court could reasonably have reached only one decision." Id. at 840. Conversely, a trial court has no discretion in determining what the law is or in applying the law to the facts. "[A] clear failure by the trial court to analyze or apply the law correctly will constitute an abuse of discretion." Id.
Section 74.351 requires that a plaintiff serve on each party "one or more expert reports, with a curriculum vitae of each expert listed in the report for each physician or health care provider against whom a liability claim is asserted." TEX. CIV. PRAC. & REM.CODE ANN. § 74.351(a). An "expert report" is defined as
a written report by an expert that provides a fair summary of the expert's opinions as of the date of the report regarding applicable standards of care, the manner in which the care rendered by the physician or health care provider failed to meet the standards, and the causal relationship between that failure and the injury, harm, or damages claimed.
Id. § 74.351(r)(6). A court must grant a motion to dismiss under section 74.351(b) if, after the 120-day deadline has passed, it appears to the court that the report does not represent an objective, good-faith effort to comply with the definition of an expert report. Id. § 74.351(l).
To qualify as a "good-faith effort," the report must "provide enough information to fulfill two purposes": (1) it must "inform the defendant of the specific conduct the plaintiff has called into question," and (2) it must "provide a basis for the trial court to conclude that the claims have merit." Palacios, 46 S.W.3d at 879. "A report that merely states the expert's conclusions about the standard of care, breach, and causation does not fulfill these two purposes. Nor can a report meet these purposes and thus constitute a good-faith effort if it omits any of the statutory requirements." Id.

B. Waiver
At the outset, we address whether RGV Healthcare waived its challenge to *270 the causation element because its objection does not reference Rushing's report at all. Instead, RGV Healthcare assails the adequacy of Rushing's report by referring to an expert report on a different patient's maladies.[4] At oral argument, the Marroquins suggested that the objection was insufficient and did not preserve the issue for our review because it erroneously referenced a different expert report. RGV Healthcare contended that its objection was properly preserved because the Marroquins, by responding to the objection, apparently comprehended it. In their written response, the Marroquins did not reference RGV Healthcare's causation argument; they simply urged the trial court to find Rushing's report sufficient on all of the elements.
RGV Healthcare's "apparently it was preserved" argument belies the fact that it had the burden to articulate an objection and assumes that, by responding to what they considered a generic, boilerplate objection, the Marroquins converted an incoherent objection into a sufficient one. See TEX.R.APP. P. 33.1 (providing the prerequisites to preserving a complaint for appellate review); Estate of Veale v. Teledyne Indus., Inc., 899 S.W.2d 239, 242 (Tex. App.-Houston [14th Dist.] 1995, writ denied) (providing that the burden is on the complaining party to present a sufficient record to the appellate court to show error requiring reversal). Accordingly, RGV Healthcare's objection to "Rushing's report" on the ground that it was conclusory in opining on the cause of Santos's "nipple necrosis" and "pressure ulcer development" is insufficient because it is not related to the facts of this case, presents nothing for our review, and is waived.

C. Direct Liability
The Marroquins pleaded, inter alia, that RGV Healthcare was directly liable for the allegedly negligent care that Santos received. Before the trial court, RGV Healthcare objected to Rushing's opinion on its deviation from the standard of care on the ground that his report did "not explain what [RGV Healthcare] should have done differently and d[id] not put [RGV Healthcare on] notice of the complained of conduct." On interlocutory appeal, RGV Healthcare argues that the report did not specifically identify it by name with to regard to how it breached the standard of care. We agree.
Although Rushing opines that RGV Healthcare was required to "provide that level of care and treatment that a reasonable, prudent, and similar facility would provide under the same or similar circumstances," his report implicates only the conduct of Pablo and Gracie, RGV Healthcare employees. See Gardner v. U.S. Imaging, Inc., 274 S.W.3d 669, 671-72 (Tex. 2008) (per curiam) (holding that "[w]hen a party's alleged health care liability is purely vicarious, a report that adequately implicates the actions of that party's agents or employees is sufficient."). Rushing's report did not speak as to how RGV Healthcare's direct conduct, such as the implementation of procedures, policies, or rules that could have ensured vigilant care, deviated from the applicable standard of *271 care. See Ctr. for Neurological Disorders v. George, 261 S.W.3d 285, 294 (Tex.App.-Fort Worth 2008, pet. denied) (op. on remand) (finding an expert report deficient as to a claim for direct liability against a professional association because it only discussed the association's vicarious liability and not its specific conduct). Accordingly, there is nothing in the record to support the trial court's decision, and we hold that it abused its discretion by denying RGV Healthcare's objection to Rushing's report as it related to the Marroquins's direct liability claims.

D. Vicarious Liability

1. The Taylor Case
RGV Healthcare contends Rushing's report is deficient because it does not delineate the standard of care and breach for Pablo's and Gracie's individual conduct. To support its contention, RGV Healthcare relies on this Court's opinion in Taylor v. Christus Spohn Health Sys. Corp., 169 S.W.3d 241 (Tex.App.-Corpus Christi 2004, no pet.). In Taylor, a healthcare liability claimant sued an emergency room physician, a hospital, two cardiologists, and a cardiology association under Chapter 74's predecessor. Id. at 242. The claimant tendered an expert report that presented only a single standard of care and asserted that it was equally applicable to all parties involved. Id. at 246. The defendants moved for dismissal on the grounds that the report was conclusory and that it improperly grouped all the defendants together, thereby failing to specifically address the standard of care and breach of duty with respect to each defendant. Id. at 243. The trial court granted the defendant's motion and dismissed the suit. Id. at 242. We affirmed and noted that "[c]ollective assertions of negligence against various defendants are inadequate." Id. at 244 (citing Doades v. Syed, 94 S.W.3d 664, 671-72 (Tex.App.-San Antonio 2002, no pet.)).
Taylor is distinguishable because it did not deal with healthcare liability claims asserted under a theory of vicarious liability. The defendants in Taylor were unique healthcare providers who had all been served, appeared before the trial court, and objected to the expert report offered by the claimant. No where in Taylor did we mention vicarious liability claims. In this case, the Marroquins sued RGV Healthcare, Pablo, and Gracie. Pablo and Gracie have not been served and are not parties to this appeal. As to RGV Healthcare, the Marroquins asserted three liability theories against it, and they presented a report that singled out alleged omissions made by RGV Healthcare's nurses. RGV Healthcare, responding to only the vicarious liability theory, objected to the report because it did not delineate the expert report requirements as to Pablo, Gracie, and itself and relied on Taylor as on point authority.
Taylor, however, does not require that an expert report delineate and define allegedly negligent conduct as between an agent and a principal because it implicitly dealt with direct liability claims. Furthermore, in a memorandum opinion issued four years after Taylor, we declined to draft the rule that RGV Healthcare urges on us. See Jimenez, 2008 WL 3971096, at **4-7, 2008 Tex.App. LEXIS 6857, at **12-21.[5]
*272 The dissent posits that our holding in this case conflicts with Taylor because that case stands for the proposition that an expert report must explain how each defendant breached the standard of care. It does, when each defendant is sued on a theory of direct liability, is served with citation, answers the suit, and challenges the expert report. But that is not the case here. In essence, the dissent ignores the procedural posture of Taylor to read into the case its own unprecedented requirement that an expert report detail specific and discrete conduct of individual employeesin this case Pablo and Graciewhose standard of care has already been defined as a class. We will not contort our precedent to result such a result.

2. The Railsback Case
The Marroquins argue that Rushing's report properly set forth the standard of care for nursesthe positions that Pablo and Gracie held while employed by RGV Healthcareand how they breached that standard of care. They direct us to the Railsback case as supporting authority. In University of Texas Medical Branch v. Railsback, a healthcare liability claimant sued the hospital where she had an allegedly negligent knee surgery and the surgeons who performed the procedure. 259 S.W.3d 860, 862 (Tex.App.-Houston [1st Dist.] 2008, no pet.). The claimant asserted that the hospital was directly liable and vicariously liable for the surgeon's and nursing staff's negligence. Id. She tendered an expert medical report that detailed the standard of care for the surgeon and the "operating room nursing staff," but it never referenced any nurse by name. Id. at 866-67. The hospital objected to the report and moved for dismissal, but the trial court denied the hospital's objection and motion. Id. at 864.
On interlocutory appeal, the hospital argued that the report could not support, inter alia, the claims for direct liability and vicarious liability based upon the nursing staff's alleged negligence. Id. at 864-66. The Houston First District Court of Appeals held that the trial court abused its discretion by not dismissing the direct liability claims. Id. at 866. It also held that the trial court did not abuse its discretion in denying the hospital's motion to dismiss as to the vicarious liability claims because the claimant had not named any nurse as a defendant. Id. at 868 (citing Kettle v. Baylor Med. Ctr. at Garland, 232 S.W.3d 832, 841 (Tex.App.-Dallas 2007, pet. denied); Tovar v. Methodist Healthcare Sys. of San Antonio, Ltd., 185 S.W.3d 65, 70 (Tex.App.-San Antonio 2005, pet. denied)).
RGV Healthcare focuses on the clause noting that the claimant had not named any nurse as a defendant and contends that Railsback is distinguishable from this case because the Marroquins named Pablo and Gracie as defendants. But, neither the Railsback Court nor the two courts that it cites explain why an expert report may group nurses together if a hospital is alleged to be vicariously liability for their actions and the nurses are not sued. Furthermore, RGV Healthcare has not provided us with a rationale for the "not sued" *273 requirement. Given the lack of supporting rationale for the "not sued" requirement, that Pablo and Gracie have not been served and are not parties to this appeal, and that Rushing's report details the conduct of vicariously liable parties, we see no reason to apply it in the instant case.

3. Analysis
Section 74.351 requires that the plaintiff serve on each defendant whose conduct is implicated by a healthcare liability claim an expert report that sets forth the standard of care, breach of that standard, and causation. TEX. CIV. PRAC. & REM.CODE ANN. § 74.351(a), (r)(6). When a plaintiff's claim against a hospital is not for direct negligence, but is based on the conduct of an employee through the doctrine of respondeat superior, the expert report need not identify the hospital by name or include an opinion about how the employee was acting in the course and scope of employment for the hospital. Univ. of Tex. Sw. Med. Center v. Dale, 188 S.W.3d 877, 879 (Tex.App.-Dallas 2006, no pet.). In fact, a medical expert would not be qualified to render such an opinion on the legal issue of vicarious liability. Id. at 879 n.1; see also In re CHCA Conroe, L.P., No. 09-04-453-CV, 2004 WL 2671863, at *1, 2004 Tex.App. LEXIS 10481, at *3 (Tex.App.-Beaumont Nov. 23, 2004, orig. proceeding) (mem. op.) ("The conduct by the hospital on which the agency relationship depends is not measured by a medical standard of care. These are principles of agency law on which no expert report is required.").
If the report identifies conduct by the hospital's employee, the hospital is implicated, and as long as the report adequately addresses the standard of care applicable to the employee, how the employee breached the standard of care, and that the breach caused the plaintiff's injury, it is sufficient as against the hospital to satisfy the expert report requirement for the vicarious liability claims. Dale, 188 S.W.3d at 879; see also Casados v. Harris Methodist H-E-B, No. 02-05-080-CV, 2006 WL 2034230, at *4, 2006 Tex.App. LEXIS 6357, at *12 (Tex.App.-Fort Worth 2006, no pet.) (mem. op.) (holding plaintiff satisfied expert report requirements with respect to vicarious liability claims by filing expert report detailing negligence of doctors, for whose actions hospital was liable).
Rushing's report provided that the standard of care for nurses at rehabilitation facilities such as RGV Healthcare was to perform daily body checks of the extremities for, among other things, body temperature. As to breach, the report notes that Rushing reviewed RGV Healthcare's medical records, and the report does not mention whether daily body checks were noted in the records. Accordingly, we hold that the trial court did not abuse its discretion by relying on Rushing's report to satisfy the expert report requirements on the Marroquins's vicarious liability claims against RGV Healthcare.

E. Negligent Hiring and Supervision
The Marroquins's third liability theory against RGV Healthcare is that it negligently hired and supervised employees. The context of Rushing's report clearly implicates RGV Healthcare's role as Pablo's and Gracie's supervisor. However, neither before the trial court nor on interlocutory appeal has RGV Healthcare articulated an objection, issue, or argument in which it asserts that Rushing's report was deficient as to the Marroquins's negligent hiring and supervision theory. Accordingly, the issue is waived. See TEX. R.APP. P. 33.1. Cf. Obstetrical & Gynecological Assocs., P.A. v. McCoy, 283 S.W.3d 96, 103 (Tex.App.-Houston [14th Dist.] 2009, pet. filed) (holding that a professional *274 association's objection regarding the sufficiency of an expert report's opinion on a claimant's vicarious liability claim against the association is waived when a proffered report detailing the association's doctor's conduct sufficiently implicated the association and the association did not object).[6]
RGV Healthcare's first issue sustained in part, and overruled in part.

III. CONCLUSION
We affirm the trial court's order denying RGV Healthcare's objections as it relates to the Marroquins's claims for vicarious liability and negligent hiring and supervision. We reverse the trial court's order as it relates to the Marroquins's direct liability claim. The case is remanded so that the trial court may consider whether to grant a thirty-day extension to cure defects in the report. TEX. CIV. PRAC. & REM.CODE ANN. § 74.351(c); Leland v. Brandal, 257 S.W.3d 204, 207 (Tex.2008).
Dissenting In Part and Concurring In Part Opinion by Justice ROSE VELA.
ROSE VELA, J., concurring and dissenting.
I concur, in part, with the majority's opinion and dissent, in part. I believe that Dr. Rushing's report does not meet the statutory requirements for an expert report under section 74.351 of Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. & REM.CODE ANN. § 74.351 (Vernon Supp. 2008). I would reverse the order of the trial court denying RGV's motion to dismiss.

I. DIRECT LIABILITY CLAIMS AGAINST RGV
I concur in the majority's holding that Rushing's report did not address how RGV's direct conduct deviated from the standard of care. But, I disagree with the majority's decision to exclude the negligent hiring and negligent supervision claims from its holding. Claims against an employer for negligent hiring, supervising, training, or retaining an employee are based on the theory of direct liability. LaBella v. Charlie Thomas, Inc., 942 S.W.2d 127, 137 n. 9 (Tex.App.-Amarillo 1997, writ denied). I would hold that Rushing's report did not set forth a standard of care or the breach of a standard with regard to any of the direct liability claims pleaded by the Marroquins.
The majority decides that the negligent hiring and supervision claims have been waived because RGV did not articulate an objection that Rushing's report was deficient with regard to those direct liability theories. While the majority states that "the context of Rushing's report clearly implicates RGV Healthcare's role as Pablo and Gracie's supervisor," the opinion also recognizes that Rushing's report "implicated only the conduct of Pablo and Gracie, RGV Healthcare's employees."
Rushing's report does not state the standard of care for RGV with respect to direct liability or how RGV breached the standard of care in that role. But, even if the report implicated RGV in its role in the implementation of policies, rules, and procedures, I would conclude that RGV's objections were sufficient with respect to all of the direct liability claims.
*275 RGV objected in writing that the report did not delineate a standard of care or how it was breached. RGV also objected that "Dr. Rushing's report does not state how RGV allegedly breached the standard of care." At the hearing, RGV argued that Dr. Rushing's report failed to address elements necessary for a cause of action against RGV. These objections were sufficient for the Marroquins to be on notice that Dr. Rushing's report was deficient with regard to all of their direct liability claims against RGV. Certainly, the Marroquins knew what direct liability claims they had asserted against RGV; it was they who had pleaded direct liability against RGV.
There is no reason that RGV would be required to be more specific in its objections. The Marroquins sought direct liability against RGV for negligent hiring, supervision and implementation of policies and procedures. When objecting to the sufficiency of a report, the statute does not set forth the specificity required for objections. TEX. CIV. PRAC. & REM.CODE ANN. § 74.351(a) (Vernon Supp. 2006); see also Meyers v. Golden Palms Ret. & Health Ctr., Inc., No. 13-06-289-CV, 2007 WL 1500819, at *8 (Tex.App.-Corpus Christi May 24, 2007, pet. denied). There appears to be little case law outlining what is required for an objection to be sufficient under the statute. Nonetheless, RGV's objections were sufficient to put the Marroquins on notice that the expert report was insufficient regarding all of the direct liability claims it pleaded against RGV. It was clear that Rushing's report did not address the direct liability claims at all.

II. CLAIMS AGAINST THE NURSE AND CNA
The Marroquins also asserted vicarious liability claims against RGV that complained of the conduct of a nurse and an assistant and asserted negligence claims against the nurse and the CNA, individually. I would hold that Rushing's report was inadequate in articulating the applicable standard of care and breach concerning each of the defendants. The expert report is required to specifically implicate the conduct of each defendant (emphasis added). Am. Transitional Care Ctrs. of Tex. v. Palacios, 46 S.W.3d 873, 878 (Tex.2001).
Rushing's report does not specify a standard of care for a nurse or a certified nursing assistant. With respect to the standard of care, Rushing's report indicates that a body check should have been performed. However, Rushing does not state that such a check had not been done. Even the majority acknowledges that the report does not mention whether daily body checks were done during the two-and-a-half day period that Mrs. Santos resided at RGV. Rushing also fails to articulate whose duty it was to perform the body check. Was it the duty of the nurse, the CNA, or both? Dr. Rushing's report is inadequate with regard to the standards of care for an entity such as RGV, a nurse and a CNA. It is also inadequate with respect to how the standards of care were breached in this case.

III. TAYLOR V. CHRISTUS SPOHN
I also believe the majority opinion conflicts with Taylor v. Christus Spohn Health System, where this Court said "an expert report may not assert that multiple defendants are all negligent for failing to meet the standard of care without providing an explanation of how each defendant specifically breached the standard and how that breach caused or contributed to the cause of injury." Taylor, 169 S.W.3d 241, 244 (Tex.App.-Corpus Christi 2004, no pet.). (emphasis added). Rushing's report never specified which party was responsible for undertaking which procedures. See id. at 246. The majority attempts to *276 distinguish Taylor because it did not deal with health care liability claims asserted under a theory of vicarious liability. Nevertheless, I believe the rule of law set forth in Taylor applies. Even under vicarious liability, it is necessary for a defendant who has been sued, and will be ultimately responsible if liability is imposed, to know what the standard of care entails for its employees who have been sued, which of its employees breached the standard of care, and how the standard was breached by those specific employees. While the report need not name the hospital in situations where only vicarious liability is sought, the report must nonetheless, identify the standard of care applicable to the employee, how the standard was breached, and how the breach caused injury. Univ. of Sw. Med. Ctr. v. Dale, 188 S.W.3d 877, 879 (Tex.App.-Dallas 2006, no pet.).
We are also confined to the four corners of the report in our review. Palacios, 46 S.W.3d at 878. The Marroquins' own report stated that the doctor was asked to determine
whether or not the care and treatment provided by The Legend Transitional Health Care Center and its staff [RGV], Pablo, RN last name unknown, Gracey [sic], last name unknown, CNA, met the applicable standards of care and if the care did fall below such standards, whether the injuries resulted from the breach of the standards.
I believe the report does not meet the statutory standard and is inadequate. I would reverse the order of the trial court.
NOTES
[1]  Michael Koch, M.D., was Santos's attending physician at RGV Healthcare. The Marroquins subsequently nonsuited him, and he is not a party to this appeal.
[2]  The Marroquins did not know Pablo's and Gracie's last names when they filed suit, and despite discovery, the family has not ascertained their last names. To date, Pablo and Gracie have not been served in the underlying suit, and they are not parties to this appeal.
[3]  A review of the record does not reveal that the Marroquins's claims involve nipple necrosis or pressure ulcers. RGV Healthcare's objections were never amended within the twenty-one day period to reference Rushing's report as to causation. See TEX. CIV. PRAC. & REM.CODE ANN. § 74.351(a) (Vernon Supp. 2008).
[4]  RGV Healthcare never amended its objection to Rushing's report within the twenty-one day period after Rushing's report was served. Admittedly, RGV Healthcare filed a letter brief on September 20, 2007. However, by that date the trial court could have only considered the August 13, 2007 objections. See TEX. CIV. PRAC. & REM.CODE ANN. § 74.351(a) ("Each defendant physician or health care provider whose conduct is implicated in a report must file and serve any objection to the sufficiency of the report not later than the 21st day after the date it was served, failing which all objections are waived.") (emphasis added).
[5]  In Jimenez, healthcare liability claimants sued a surgical facility, the surgeon, two nurses, and a certified registered nurse anesthetists ("CRNA"). Renaissance Surgical Centers-South Texas, L.L.P. v. Jimenez, No. 13-07-00121-CV, 2008 WL 3971096, at *1, 2008 Tex.App. LEXIS 6857, at **2-3 (Tex.App.-Corpus Christi Aug. 28, 2008, no pet.) (memo op.). The claims against the surgical facility were brought under theories of direct and vicarious liability. Id. at **4-8, 2008 Tex. App. LEXIS 6857, at **12-25. As to the vicarious liability theory against the surgical facility, the claimants tendered a report by an anesthesiologist that outlined alleged omissions made by the CRNA. Id. at **4-5, 2008 Tex.App. LEXIS 6857, at **12-14. The surgical facility objected on the grounds that the report did not specifically identify it nor explain how it was vicariously liable, and it moved for dismissal. Id. at *5, 2008 Tex.App. LEXIS 6857, at *15. The CNRA also moved for dismissal. Id. at *1, 2008 Tex.App. LEXIS 6857, at *2, n. 3. The trial court denied both motions to dismiss. Id. at *2, 2008 Tex.App. LEXIS 6857, at *5. Only the surgical facility appealed, and we affirmed. Id. at *7, 2008 Tex.App. LEXIS 6857, at *21.
[6]  The dissent summarily states that because "the Marroquins failed to serve an expert report addressing their claims for negligent hiring, supervision, training, and retention, I believe that the trial court was required to dismiss the complained-of claims upon appellants' request." The problem with the dissent's position is that RGV Healthcare never lodged an objection against Rushing's report as to the aforementioned claim and never moved to dismiss that claim.